COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON
                                             ORDER
Appellate case name:      Ibrahim Jubori v. The State of Texas

Appellate case number:    01-14-00673-CR

Trial court case number: 1401650

Trial court:              183rd District Court of Harris County

        Appellant Ibrahim Jubori pleaded guilty, without an agreed recommendation as to
punishment, to the offense of aggravated assault with a deadly weapon. On June 25, 2014, the
trial court entered an order of deferred adjudication placing appellant on community supervision
for 5 years. On July 24, 2014, appellant filed a notice of appeal and a motion for new trial. The
trial court denied the motion for new trial on September 26, 2014. Because appellant timely filed
a motion for new trial that was denied, the appellate record was due by October 23, 2014 (120
days from the date of the judgment). See TEX. R. APP. P. 35.2(b). The clerk’s record was filed on
October 22, 2014, but the reporter’s record has not been filed.
        On November 5, 2014, the Clerk of this Court notified appellant that the court reporter
responsible for preparing the record in this appeal had informed the Court that appellant had not
requested preparation of the record or had not made arrangements to pay for the reporter’s
record. The Clerk further notified appellant that unless he provided proof of payment for
preparation of the reporter’s record, proof of having made payment arrangements for the
reporter’s record, or a response showing that he was exempt from paying for the reporter’s
record by December 5, 2014, the Court might consider and decide those issues or points that do
not require a reporter’s record. See TEX. R. APP. P. 37.3(c). Appellant failed to respond to the
notice.
         Accordingly, the Court will consider and decide those issues or points that do not require
a reporter’s record for a decision. See id. Appellant’s brief is ORDERED to be filed within 30
days of the date of this order. See TEX. R. APP. P. 38.6(a). Appellee’s brief, if any, is ORDERED
to be filed within 30 days of the filing of appellant’s brief. See TEX. R. APP. P. 38.6(b).
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually      Acting for the Court

Date: February 19, 2015